Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
			Response to Applicant’s Arguments
In response to “However, the partial transcription and partial translation are displayed simultaneously on the user interface. Cuthbert does not disclose that the first recognition information (i.e., the complete transcription of the voice input) is sent to the terminal/displayed first (while performing translation), and after the complete translation result is acquired, displaying/sending the complete translation result to the terminal, as required by amended claim 1. Therefore, Cuthbert also fails to teach the features of amended claim 1”.
Cuthbert teaches: a user device 10 / terminal sending audio data to a server speech recognition program via a network where the server performs a speech recognition on the primary user’s utterance (i.e., the audio data) based on the language identifier associated with the audio data (¶30). 
The server may then transmit a transcription of the primary user’s utterance back to the user device 10 (¶30). 
Further, a translation program at the user may translate the primary user’s utterance into a second language by translating a transcription of the primary user’s utterance into text representing the primary user’s utterance in the second language (¶32). For example, the language translation program reads the text file output by the speech recognizer and uses this text file in the primary user’s native language to generate a text file for a pre-specified target language (¶33). 
The server may then transmit the text translation back the user device 10 for display (¶32). 
Viewing the aforementioned disclosure in view of Figs. 4 and 5 as follows:

    PNG
    media_image1.png
    649
    652
    media_image1.png
    Greyscale

Here, Fig. 4 shows partial transcription “where is…” in English that is the result of server speech recognition program processing corresponding audio data and then transmitting the transcription file “where is…” back to user device 10 for display. Given that the translation file “Donde esta…” can only be generated when server translation program reads the transcription file “where is…”, Cuthbert teaches a temporal sequence where subsequent to the generation of the transcription file “where is…”, server (1) then transmits the transcription file “where is…” back to user device 10 and (2) translates the transcription file “where is…” into “Donde esta…”. After the translation file “Donde esta…” was generated, server (3) then transmits the text translation back to the user device 10 for display.
Likewise, Fig. 5 shows complete transcription “where is the bathroom” in English that is the result of server speech recognition program processing corresponding audio data and then transmitting the complete transcription file “where is the bathroom” back to user device 10 for display. Given that the complete translation file “Donde esta el bano?” can only be generated when server translation program reads the complete transcription file “where is the bathroom”, Cuthbert teaches a temporal sequence where subsequent to the generation of the complete transcription file “where is the bathroom”, server (1) then transmits the complete transcription file “where is the bathroom” back to user device 10 and (2) translates the complete transcription file “where is the bathroom” into “Donde esta el bano?”. After the complete translation file “Donde esta el bano?” was generated, server (3) then transmits the complete translation back to the user device 10 for display.
In particular, Figs. 4 and 5 and relevant disclosure show that (3) transmitting the Spanish translation file to terminal 10 happens after (1) transmitting English transcription file to the terminal. 
Further, given that Figs. 4 and 5 show simultaneous display of English transcription file and Spanish translation file, in term of temporal sequence, the translation of English transcription file into Spanish translation file happens after the generation of the English transcription file and prior to (3) transmitting the Spanish translation file to the terminal.
This means Cuthbert teaches sending the English transcription file to the terminal while performing translation process on the English transcription file because, in order to enable the simultaneous display of English transcription file and Spanish translation file in Figs. 4 and 5, the translation of the English transcription file into Spanish translation file has to happen during (1) server transmitting the English transcription file after the generation of the English transcription file.  
  See further details below. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14-15, and 22 are rejected under 35 USC 103(a) as being unpatentable over Franz et al. (US 2002/0198713 A1) in view of Boesen (US 2018/0121623 A1), Kent et al. (US 2010/0057436 A1), and Cuthbert et al. (US 2015/0134322 A1).
Regarding Claims 1 and 8, Franz discloses a server (¶66, remote server), comprising: 
a memory, a processor and computer programs stored in the memory and executable by the processor, wherein when the computer programs are executed by the processor, a voice translation device is realized (¶61 an ¶277, speech translation system “STS” comprising a processor, memory, and program instruction), wherein the voice translation device is configured to perform the steps of: 
acquiring voice data input from a terminal, the voice data input comprising voice data to be translated (¶66, access server function remotely from a PDA or cell phone; ¶67, STS accepts spoken language in a source language and performs speech recognition in the source language); 
determining a language type of the voice data input (¶67 and ¶69, STS performs speech recognition in the source language to produce at least one speech recognition hypothesis from coded multiple hypotheses and to output the best hypothesis; per ¶67, optionally allowing the user to confirm the recognized expression or allow user to choose from a sequence of candidate recognitions); 
performing a recognition process on the voice data input using a language model corresponding to the determined language type to acquire first recognition information corresponding to the voice data input (¶104, upon receipt of a speech input 1201, acoustic speech recognition component 1202 uses at least one word pronunciation dictionary 1222 and at least one acoustic model 1224 to generate at least one data structure 1204 encoding hypothesized words where data structure information 1204 is used for utterance hypothesis construction 1206; ¶119, utterance hypothesis construction component uses language model (i.e., data structure information 1204) to construct utterance hypothesis); 
acquiring the voice data to be translated from the first recognition information (¶70 and ¶102, perform matching and transfer recursively on parts of the shallow syntactic representation of the input to construct one or more hypotheses for speech recognition in a speech translation system);
performing a translation process on the voice data to be translated according to a target language type to acquire a translation result corresponding to the voice data to be translated (¶70 and ¶102-103, perform source to target language transfer to produce target language syntactic representation); and
Franz does not disclose the voice data input is a single voice data input comprises the voice data to be translated and the target language type of the voice data to be translated, and acquiring the target language type from the first recognition information. 
Boesen teaches a language translation engine (¶71, the medical engine 218 may also perform language translation in real-time eliminating the need for a translator for simple or routine conversations) acquiring a single voice input comprising voice data to be translated and a target language type of the voice data to be translated (¶84, receiving a request: “please translate ‘we need to deliver your baby now’ from English into Spanish”), determine a language type of the single voice data input (¶71, the language or speech detected by one or more microphones of the wireless earpieces 202 may be converted into the natural language of the user of the wireless earpieces 202; e.g., for the request “please translate ‘we need to deliver your baby now’ from English into Spanish”, detect the language type as English) to perform a recognition process on the single voice data input corresponding to the determined language type to acquire first recognition information (¶114, the applicable medical engine may utilize automatic speech recognition to transcribe human speech (e.g., commands, questions, dictation, etc.) into text or other formats for subsequent analysis), acquire the voice data to be translated and the target language type from the first recognition information, and translate the voice data to be translated according to the target language type to acquire a translation result corresponding to the voice data to be translated (¶85,  the medical engine may be activated as requested by the user. For example, the request may be converted into a command succeeded by the logic or processor of the wireless earpieces to activate the medical engine; in view of ¶41, ¶59, and ¶84, transcribe the request “please translate ‘we need to deliver your baby now’ from English into Spanish” into a command to translate “we need to deliver your baby now” into Spanish  and perform an action to translate “we need to deliver your baby now” from English language type to target language type Spanish).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Franz to acquire a single voice data input comprising voice data to be translated and a target language type of the voice data to be translated, recognize the single voice data input, and acquire the voice data to be translated and the target language type from the recognition in order to detect language or speech for conversion into natural language of the user (Boesen, ¶71).
Franz does not disclose performing the translation process on the voice data to be translated based on a translation model corresponding to the target language type after the target language type corresponding to the voice data to be translated is acquired, so as to acquire a translation result corresponding to the voice data to be translated. 
Kent teaches a translation system (Abstract) performing a translation process on input speech sample in a first language / voice data to be translated based on a translation model corresponding to a target language type after the target language type corresponding to the voice data to be translated is acquired so as to acquire a translation result corresponding to the voice data to be translated (¶43, input / output language select 144 allows user to select a source language and a target language; ¶45, SR module 130 uses statistical models 206 to convert input speech 202 into text; ¶46, machine translation module 132 uses statistical models 208 to compute the best possible translation of the that text into the target language).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Franz to perform the translation process on the voice data to be translated based on a translation model corresponding to the target language type after the target language type corresponding to the voice data to be translated is acquired in order to allow the user to select the target language (Kent, ¶43).
Franz does not disclose sending the first recognition information to the terminal while performing the translation process on the first recognition result, and after the translation result is acquired, sending the translation result to the terminal.
Cuthbert teaches a client terminal-server transcription and translation configuration (¶30, device 10 requires server speech recognition program and ¶31, device 10 requires server translation program) where the server acquires voice data input from the client terminal (¶30, user device 10 sends audio data to speech recognition program at a server via a network) and performs a recognition process to acquire first recognition information (¶30, server speech recognition program performs speech recognition on primary user’s utterance based on language identifier associated with the audio data) in order to perform a translation process on voice data to be translated acquired from the first recognition information to generate a translation result (¶32, translate a transcription of the primary user’s utterance into text from a first language into a second language); and 
the server sends the first recognition information to the client terminal (¶30, server speech recognition program perform speech recognition on primary user’s utterance and the server may then transmit a transcription of the primary user’s utterance back to user device 10) while performing the translation process on the first recognition result (¶33, language translation program reads the text file output by the speech recognizer and uses this text file to generate a text file for a pre-specified target language; i.e., once the English transcription file is generated, server then transmits corresponding English transcription file back to user device 10 and translates the English transcription file into Spanish translation file, and then transmit the text translation back to user device 10 for display per ¶30 and ¶32; Fig. 4 with Fig. 5 show simultaneous displays of English transcription and Spanish translation and therefore requires the translation of the English transcription file to happen when the English transcription file is transmitted to the user device 10), and after the translation result is acquired, sending the translation result to the terminal (¶32, the server may then transmit the text translation back to the user device 10 for display). 
Regarding Claims 7 and 14, Franz discloses wherein after the acquiring the translation result corresponding to the voice data to be translated, the method further comprises: sending the first recognition information and the translation result to the terminal (¶66, when remote server hosts the STS system and the user may dial the STS translation service from a PDA or cell phone; ¶67, after STS performs speech recognition in the source language, optionally allow the user to confirm the recognized expression would require transmitting the recognition information to the PDA or cell phone).
Regarding Claim 15, Franz discloses a non-transitory computer readable storage medium, having computer programs stored thereon, wherein when the computer programs are executed by a processor, a voice translation method of claims 1 and 8 is realized (¶61 an ¶277, speech translation system “STS” comprising a processor, memory, and program instruction).
Regarding Claim 22, Franz discloses recognizing an intention of the first recognition information to determine a translation intention corresponding to the first recognition information (¶71, the STS analyzes the input, determines the meaning of the input, and renders that meaning in the appropriate way in a target language), wherein different translation intentions correspond to different translation models (¶73-74, combing syntactic analysis with analogical or statistical transfer to produce high quality translation in different domains; see for example, ¶82, parse the input “I want to make a reservation for three people for tomorrow evening at seven o’clock” to identify syntactic constituents / parse tree; ¶85, the domain independent syntactic analysis is combined with domain dependent translation example database described in ¶73), and wherein translation results corresponding to the same recognition information are different depending on different translation intentions (¶96 and ¶100-101, perform an initial fast match to quickly check the compatibility of the input parse tree with a domain specific example database to rule out unlikely examples where the fast match is performed based on syntactic head of the constituents to be matched while constrained to equality or to a thesaurus based measure of close semantic similarity); 
determining a translation model corresponding to the determined translation intention according to the determined translation intention corresponding to the first identification information (¶97-99, after initial fast match, perform best match to find the best match from the example database given an input); and 
performing the translation process on the voice data to be translated according to the determined translation model to acquire the translation result corresponding to the voice data to be translated (in view of ¶19, match the input to source expressions of example pairs in the example database, find the most appropriate examples, take the target expression from best matching examples and construct an expression in the target language).
Claims 2, 9, and 16 are rejected under 35 USC 103(a) as being unpatentable over Franz et al. (US 2002/0198713 A1) in view of Boesen (US 2018/0121623 A1), Kent et al. (US 2010/0057436 A1), and Cuthbert et al. (US 2015/0134322 A1) as applied to claims 1, 8, and 15, in view of Chun (US 2011/0218804 A1).
Regarding Claims 2, 9, and 16, Franz does not disclose wherein determining the language type of the single voice data input comprises: determining a feature vector of the single voice data input; and determining the language type of the voice data based on a match degree between the feature vector and a preset language type model.  
Chun discloses a server (¶66 and Fig. 1, device 1 receiving audio data from a remote location over a network) determining a language type of voice data input acquired from a terminal (¶66, receiving audio data from a remote location; ¶78, ¶81 and ¶141, determining a likelihood of a sequence of observations / vectors representing audio occurs in a given language) wherein determining the language type of the voice data input comprises: 
determining a feature vector of the voice data input (¶78 and ¶141, speech signals are converted into an input vector in n-dimensional acoustic space); and 
determining the language type of the acquired voice data based on a match degree between the feature vector and a preset language type model (¶81 and ¶141, determining the likelihood of the sequence of observations occurring in a given language is evaluated using the language model). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Franz to determine the target language type by matching a feature vector of the single voice data input with a preset language type model in order to output the sequence of words into a translation system where it is translated into a second language (Chun, ¶141).
Claim 21 is rejected under 35 USC 103(a) as being unpatentable over Franz et al. (US 2002/0198713 A1) in view of Boesen (US 2018/0121623 A1), Kent et al. (US 2010/0057436 A1), and Cuthbert et al. (US 2015/0134322 A1) as applied to Claim 1, in further view of Choi (US 2005/0182628 A1).
Regarding Claim 21, Franz discloses wherein before the performing the translation process on the voice data to be translated, the method further comprises: 
performing a post-process on the first recognition information to generate second recognition information (¶83 and ¶96, process incomplete or imperfectly grammatical natural human speech by performing morphological analysis to re-arrange syntactic constituents to generate a final feature structure like Fig. 7, “I want to make a reservation for three people for tomorrow morning” by rearranging syntactic features through insert, delete, or join parts of syntactic representation) and performing the translation process on the voice data to be translated comprises performing the translation process on the second recognition information (¶94-97, since natural human speech is not perfectly complete and grammatical, perform optimization procedure to insert, delete or join parts of the syntactic representation and perform matching with the appropriate domain specific example database). 
Franz does not disclose wherein before performing the translation process on the voice data to be translated, performing a post-process on the first recognition information to generate second recognition information, wherein the post-process comprises correction based on hot words.
Choi discloses a domain based speech recognition apparatus performing a first speech recognition on speech input / voice data to be translated to generate a first recognition information (Abstract and ¶46-48, using first acoustic model and first language model to recognize Korean language based speech input to generate first recognition result in Korean equivalent of “what time is the temperature now?”) and perform a post-process on the first recognition information to generate second recognition information by correcting the first recognition information via a correction based on hot words (¶49-51, determine a domain keyword “temperature” to select a proper candidate domain; ¶53, apply second acoustic model and second language model to generate second recognition sentence “what is the temperature now?”).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Franz to perform a post-process on the first recognition information comprising a correction based on hot words as taught by Choi in order to minimize misrecognition of a word in a final recognition result (Choi, Abstract).
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/29/022